          Case 8:21-cr-00043-JVS Document 1 Filed 03/17/21 Page 1 of 2 Page ID #:1



 1

 2

 3                                                              3/17/2021
                                                                   eva
 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                    SOUTHERN DIVISION

11                               September 2019 Grand Jury

12   UNITED STATES OF AMERICA,                   No. 8:21-cr-00043-JVS

13                Plaintiff,                     I N D I C T M E N T

14                v.                             [21 U.S.C. §§ 841(a)(1),
                                                 (b)(1)(C): Possession with Intent
15   NGUYEN VAN HO,                              to Distribute MDMA]
16                Defendant.

17

18           The Grand Jury charges:
19                         [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]
20           On or about September 30, 2020, in Orange County, within the
21   Central District of California, defendant NGUYEN VAN HO knowingly and
22   intentionally possessed with intent to distribute
23   //
24   //
25

26

27

28
Case 8:21-cr-00043-JVS Document 1 Filed 03/17/21 Page 2 of 2 Page ID #:2
